DETAILED ACTION
Note to Applicant
The term “assembling” in the preamble of claim 18 should have been underlined as it is a newly submitted limitation.

Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 18 claimed “A method of providing a play structure for later assembly” (i.e. a method making a play structure).  The current claim 18 is now directed toward “A method of assembling a play structure” (i.e. a method of using a play structure).  Restriction between the original claim and the current claim would have been correct at the time of filing if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the original claim 18 did not require a permanent faster or adjusting the floor panel (i.e. different material design and mode of operation), and is directed at a different process as original claim 18 was directed at a process of providing/making, and current claim 18 is directed toward a process of using (i.e. do not overlap in scope).  Furthermore, there is nothing of record to show them to be obvious variants. In the alternative, newly submitted claim 18 could have been correctly restricted from original claim 1 (claim 1 being specifically elected by applicant) at the time of filing if the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  That is, the original product of claim 1 did not require the use of .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Swank (US Pat. No. 2,333,277).
Regarding claim 1, Zebersky discloses a play structure comprising: a floor panel assembly comprising a side rail and a floor panel (Fig. 1, item 2 and par. [0035]; noting the “side rail” can simply be the outer portion of the floor panel that is adjacent the side edge and encompasses the hole), the side rail having a hole within the side rail (par. [0044]; noting a thru hole for the bottom screw, see Fig. 1, item 27 as is obvious); a side panel configured to attach to the floor panel assembly and comprising a hole through a thickness of the side panel (Fig. 1, item 43 and par. [0044]; noting a receiving blind hole for the screw within the plug portion 41); and a screw configured to attach the floor panel to the side panel (par. [0044]).  It is noted that Zebersky does not specifically disclose a bracket configured to place the floor panel and the side panel in an intermediate adjustable position, wherein the bracket comprises: a first portion configured to be inserted into and held in place within the hole of the floor panel; and a second portion attached to the first portion configured to protrude from the floor panel when the bracket is disposed within the hole of the floor panel and to engage the hole of the side panel, wherein the floor panel and the side panel may be adjusted for alignment while in the intermediate adjustable position; and a permanent fastener configured to permanently attach the floor panel to the side panel.  However, Zebersky does disclose that “Equivalent fasteners to the screw can also be used” (par. [0044]).  In addition, Swank discloses a bracket configured to place the floor panel and the side panel in an intermediate adjustable position (Fig. 3; noting it is obvious that only the rivet may be placed into the hole for alignment), wherein the bracket comprises: a first portion (Fig. 1, item 11 and up) configured to be inserted into and held in place within the hole of the outside panel (Fig. 2, item 35 being the outside panel); and a second portion attached to the first portion configured to protrude from the outside panel when the bracket is disposed within the hole of the outside panel and to engage the hole of the inside panel (Fig. 1, item 40 being the second portion, and Fig. 2, item 36 being the inside panel), wherein the floor panel and the side panel may be adjusted for alignment while in the intermediate adjustable position (Fig. 3; noting it is obvious that only the rivet may be placed into the hole for alignment, and removed for further alignment; i.e. this is functionally possible given the structure); and a permanent fastener configured to permanently 
Regarding claim 2, the combined Zebersky and Swank disclose that the bracket further comprises a cavity configured to receive the permanent fastener to pass there-through the bracket so as to permanently attach the side panel to the floor panel, wherein the permanent fastener is a screw (Swank: Fig. 2 or 6).
Regarding claim 6, the combined Zebersky and Swank disclose that the second portion of the bracket comprises a compressible lip configured to engage the hole of the side panel (Swank: Fig. 3, proximate item 27; noting it is “compressible” as it deflects outward upon introduction of the screw).
that a diameter of the first portion is greater than a diameter of the second portion, and wherein the bracket comprises a seat at which the first portion meets the second portion (Swank: Fig. 1, the “seat” being just below item 10 where the diameter transitions from top, aka the first portion, to the bottom, aka the second portion).  
Regarding claim 9, it is noted that the combined Zebersky and Swank do not specifically disclose that a diameter of the first portion is less than the thickness of the floor panel. However, regarding the diameter of the first portion as compared to the floor panel thickness, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [0092], disclosing no criticality for this relationship).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact first portion diameter as compared to the floor panel thickness would not make the invention perform differently: that this, the anchor would still connect two different pieces regardless of the exact diameter of the first portion as compared to the floor panel thickness.

Claims 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Swank (US Pat. No. 2,333,277) and further in view of Ballou et al. (herein “Ballou”; US Pat. No. 6,991,413 B2).
Regarding claim 3, it is noted that the combined Zebersky and Swank do not specifically disclose that the first portion of the bracket is configured to be held in place within the hole of the floor panel by friction ridges.  However, Ballou discloses a similar anchoring device 
Regarding claim 4, it is noted that the combined Zebersky and Swank do not specifically disclose that the first portion of the bracket is held in place within the hole of the floor panel by adhesive.  However, Ballou discloses that it is well known to use an adhesive with anchors (col. 1, lines 22-39).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zebersky and Swank to an adhesive to hold the first portion of the anchor/bracket in place as taught and suggested by Ballou because doing so would be use of a known technique (using adhesive to secure the anchor in place) to improve a similar product (an expansion rivet anchor) in the same way (using adhesive to secure the expansion rivet anchor in place).
Regarding claim 5, the combined Zebersky, Swank, and Ballou disclose that the first portion of the bracket comprises one or more cut-outs configured to allow the adhesive to flow through the first portion of the bracket (Swank: Fig. 4, proximate items 65).
Regarding claim 7, it is noted that the combined Zebersky and Swank do not specifically disclose that the second portion of the bracket comprises friction ridges configured to engage the hole of the side panel.  However, Ballou discloses a similar anchoring device wherein that the second portion of the bracket comprises friction ridges configured to engage the hole of the inside panel (Fig. 5B, items 66; noting “configured to be held in place” is functional language that is possible given the structure; also noting it is obvious that the friction ridges can be used on the entire anchor, i.e. the first and second portions).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zebersky and Swank to use friction ridges on the second portion as taught by Ballou because doing so would be use of a known technique (using friction ridges on anchor) to improve a similar product (an expansion rivet anchor) in the same way (using friction ridges on the bottom portion of the anchor to help position and hold the anchor in place).


Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.
First, the Examiner fails to find support within the spec for the newly added claims limitations.
Second, assuming arguendo that there is support for the amendment, the Examiner fails to see the difference between the claimed invention and the prior art. That is, Swank discloses a “rivet” that can be functionally placed in a hole without the permanent fastener (i.e. the screw) attached.  It would be functionally possible to remove this rivet prior to the screw installation because the rivet does not deform until the screw is insert.  Thus would allow a user to functional 
Applicant argues that “The structure in Swank (Fig. 1) which the Examiner has identified is a rivet, not a bracket as required by the claims.  Swank’s rivet does not, on its own, connect any panels together” (see Remarks, received 1/19/22, page 8; emphasis added).
However, the Examine refers applicant to their own spec, par. [0046] (to which applicant actually refers the Examiner in support for the claim amendment; emphasis added):
[0046] Embodiments of the disclosure relate to brackets that may be used to temporarily affix panels of a play structure to one another, so that the panels may be positioned correctly for a user to permanently affix the panels to one another. Although the term “bracket” may be used throughout, a bracket could also be referred to as a connector, a physical communication apparatus, a brace, or another similar term, where the bracket may be described by its function to at least temporarily affix two panels. The brackets may be configured to affix two perpendicular panels to one another by fitting within holes and/or cut-outs formed within the panels. The brackets may comprise side wall brackets configured to affix a side wall to a floor panel, and/or back-wall brackets configured to affix a back wall to a floor panel.

As such, directly from applicant’s own spec, the claimed “bracket” can be any “connector” (i.e. a rivet) “configured to affix two panels to one another by fitting within the holes”.  This exact type of structure is shown in Swank: Fig. 6; noting the rivet, prior to expansion, would “fit [snugly] with the hole” of plates 45 and 46 so that the plates would “affix two panels” in an adjustable fashion (noting the rivet could be removed prior to the screw addition to realign the panels if needed).  As such, the functional language is made obvious by the structure.  In addition, this functional language would appear to be obvious based on Swank regardless of whether the panels are oriented for assembly in a vertical or horizontal arrangement (something that is not in fact claimed; the Examiner merely noting that a horizontal panel orientation would make the functional limitation even more obvious as the fasteners, i.e. the rivets, would tend to stay within the adjoining holes based on gravity).

	Applicant offers no other arguments.  As such, applicant’s arguments are not compelling.

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/9/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711